                                United States Bankruptcy Court
                                 Western District of Wisconsin

Timothy B. O’Brien LLC d/b/a Apple Wellness
               Plaintiff/Counterclaim Defendant,
v.                                                        Case No. 18-CV-684
David Knott and Embrace Wellness LLC
              Defendants/Counterclaimants,
and
Timothy O’Brien,
      Counter-Defendant.

                                       Notice of Appeal

       David Knott and Embrace Wellness LLC (collectively “Knott”) hereby gives notice that

he appeals the Final Order (Dkt. #69) and Judgment (Dkt. #70) by or under the Honorable James

D. Peterson to the Seventh Circuit Court of Appeals. See Fed. R. App. Proc. 3. The Final Order

and Judgment (Docket #67-70) are hereby incorporated by reference as if attached hereto.

       The Final Order and Judgment awards Knott costs but not any attorney fees to which he

argues to be entitled under the law.


Dated: June 14, 2019                               Respectfully Submitted:

                                                   /s/ Kyle Hanson

                                                   Kyle Hanson | Hanson Law Group LLP
                                                   Attorneys for Plaintiff Peggy Berg
                                                   1000 Hart Road Suite 300
                                                   Barrington, IL 60010
                                                   kylehanson@hansonlawgrp.com
                                                   (847) 282 0003




                                               1
